ORDER
PETITION FOR REVIEW having been filed in this Court on December 19, 1995 and being apprised of the premises herein, this Court makes the following:
1. Due process has been accorded all parties herein, including service, notice and a full hearing on the merits.
2. Appellant alleges breach of professional responsibility by her attorney, however, the record is void of any evidence whatsoever to substantiate this contention. The Tribal Court found substantial evidence upon which to base it’s judgment in favor of plaintiff/appellee.
3. Appellee in her Cross Appeal alleges that the Tribal Court erred in calculating the total amount of judgment. Plaintiffs Exhibit F, appended to her appeal brief dearly shows that appellee is correct in this contention.
4. Title / CCOJ Section 201 provides: “The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgment of the Tribal Court. The Court of Ap*111peals shall review de novo all determinations of Tribal Court on matters of law, but shall not set aside any factual determination of the Tribal Court if such determinations are supported by substantial evidence.”
NOW THEREFORE, it is the ORDER of this Court that:
1. Petition for Review filed by Patricia C. Bird is without merit and is hereby denied.
2. The Cross Petition by Appellee is granted and this matter is remanded to the Tribal Court for determination of the total amount of the judgment consistent with this order.